Citation Nr: 0307667	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  95-22 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg



INTRODUCTION

The veteran served on active duty for training from May 14, 
1980, to February 1981 and on active duty from October 7, 
1985, to July 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied service connection for scoliosis 
and for schizophrenia.  The veteran's claims file was 
subsequently transferred at her request to the RO in New 
Orleans, Louisiana.  

When this case was previously before the Board in November 
1998, it was remanded to the RO for additional development.  
In April 2001, the New Orleans RO granted service connection 
for an acquired psychiatric disorder but continued the denial 
of the claim for service connection for lumbar spine 
disability.  In April 2002, the claims file was transferred 
to the RO in Waco, Texas, after the veteran's move to Texas.  
The Waco RO in December 2002 continued the previous denial of 
entitlement to the claimed benefit.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Scoliosis was clinically identified at service entrance 
examinations in May 1980 and June 1985.  

3.  It is not shown that the preexisting scoliosis of the 
lumbar spine underwent a permanent increase in severity 
during either period of service.  

4.  The low back pain noted in service in November 1980, July 
1986, and May 1987 is not shown to be attributable to a 
chronic disorder of the lumbar spine acquired during service.  


CONCLUSION OF LAW

Lumbar spine disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate her claim 
and of her and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
peacetime service, 38 U.S.C.A. § 1131, it must be shown that 
any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

Although the service medical records show that the veteran 
was seen in July 1986 for complaints of low back pain, no 
history of trauma was elicited.  Rather, the veteran reported 
that when she would lie down or sit for long periods of time, 
her back would bother her.  She said that she had scoliosis.  
The assessment was muscle strain.  She was also seen in May 
1987 for a complaint of lower back pain that had begun the 
previous week.  It was reported that she had not done any 
physical over-exertion and that she was then in her third 
trimester of pregnancy.  Although lumbosacral strain was 
suspected, a diagnosis of lumbosacral strain was not 
confirmed when she was seen by the medical officer later that 
day.  Complaints or findings of low back disability were not 
noted when she was examined for separation in July 1989, nor 
is there any competent medical evidence following service 
that attributes her current back pain to a disability of the 
lumbar spine other than scoliosis.  

Scoliosis was clinically identified on examinations for 
service entrance in May 1980 and in June 1985.  The 
presumption of soundness is therefore not for application.  
See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  The record 
clearly establishes that the scoliosis preexisted both 
periods of service, and the veteran does not contend 
otherwise.  Rather, she essentially maintains that her 
preexisting scoliosis underwent a permanent increase in 
severity under the stress of service and that the increase in 
severity was beyond the natural or normal progress of the 
disorder.  However, the evidence of record does not support 
this contention.  

The record shows that the scoliosis identified on examination 
in May 1980 was largely quiescent throughout the veteran's 
period of active duty for training, except when seen in 
November 1980 for complaints of low back pain of two weeks' 
duration.  However, she denied a history of trauma or injury, 
and it was reported that X-rays of the lumbar spine showed 
scoliosis.  She was treated with Parafon forte.  When she was 
examined for release from active duty in January 1981, 
scoliosis was noted but was found to be asymptomatic.  Chest 
X-rays at that time showed marked scoliosis.  

The January 1984 report of a quadrennial examination for the 
Army Reserve indicates that the veteran had thoracolumbar 
scoliosis and that scoliosis clinic records were attached.  
This was an apparent reference to private treatment reports 
assembled in about 1983 showing the course of the scoliosis.  
Those records show that the veteran was seen as a 15-year-old 
girl in an orthopedic clinic in November 1977 after screening 
at school the previous April had revealed the presence of 
scoliosis.  X-rays taken in August and September 1977 
reportedly showed that she had a thoracolumbar curve of 33 
degrees.  A physical examination revealed a mild one to two 
centimeter right thoracic rib hump on formal bending.  The 
right thoracolumbar scoliosis corrected about 50 percent with 
right lateral bending.  X-rays revealed a 36-degree curve as 
measured from T-6 to L-2.  She was to be issued a 
polypropylene jacket with a 3-point fixation.  

The veteran was seen periodically thereafter for scoliosis, 
which was described as idiopathic.  She was prescribed a 
Boston Brace that reduced the curve to about 13 to 14 degrees 
from T-6 to L-2 on X-rays in the anterior-posterior 
projection.  However, she was not very compliant in wearing 
the brace, and when seen in the orthopedic clinic on May 7, 
1980, it was reported that she had discontinued wearing the 
brace a year previously.  The brace was said to be a TLSO 
(thoracic lumbar sacral orthosis).  She was described as 
completely asymptomatic.  On examination, she had a right rib 
hump that was not considered to be severe.  X-ray examination 
showed a curve from T-6 to L-2 of 38 degrees that was felt to 
represent no significant change from the veteran's previous 
X-rays while out of the brace.  

When seen in the orthopedic clinic in July 1981 - following 
her period of active duty for training - she was again 
described as completely asymptomatic.  It was reported that 
she had recently finished basic training for the Reserves 
without difficulty.  On examination, she had a right rib 
hump.  X-rays showed a T-6 to L-2 curve of 30 degrees, which 
it was noted represented a reduction from the 38-degree curve 
of a year previously.  

The veteran was seen at the orthopedic clinic for her 
scoliosis in November 1982, when it was noted that she was 
then asymptomatic and had recently had a child without any 
problems with delivery.  Currently, she had no complaints of 
pain and neurologic symptoms.  X-rays revealed a T-6 to L-2 
curve of 32 degrees.  It was noted that her initial X-rays at 
the same levels measured 36 degrees, and she was discharged 
from the clinic.  

As indicated above, scoliosis that was not considered 
disqualifying was clinically noted on the veteran's entrance 
examination in June 1985, when it was noted that she had had 
no problems in basic training.  The day following her entry 
on active duty, she was seen in the physical therapy clinic, 
where it was noted that she had a history of scoliosis of 
about 10 years.  She demonstrated a "significant S curve" 
in the lower thoracic and lumbar vertebrae that straightened 
considerably during forward bending of the trunk.  She also 
demonstrated good flexibility and strengthening of the trunk.  
She had normal strength in the lower extremities with no 
sensory problems.  She demonstrated 10 excellent sit-ups with 
no problem.  She reported that she had had no problems 
despite not wearing the recommended brace as a teenager.  She 
completed Army basic training in the standard time.  X-rays 
of the dorsal and lumbar spine showed a marked scoliosis of 
the lower dorsal and upper lumbar spine, with convexity to 
the right.  The scoliosis angle measured 36 degrees.  
However, as noted above, her examination for separation from 
service in July 1989 was negative for pertinent complaints or 
findings.  

Although the veteran has complained of great pain in her back 
following service, this does not appear to have been a 
significant problem until the mid-1990's.  When seen at a 
service facility in June 1994, she complained of chronic 
recurrent back pain with no radiation from the cervical to 
the lumbar spine, aggravated by prolonged sitting.  She was 
then 5 feet, 7 inches tall and weighed 139 pounds.  X-rays 
showed dextroscoliosis of the thoracolumbar spine with the 
apex of the curvature centered at the T-10 level.  The 
assessment was scoliosis.  

X-rays at a VA outpatient clinic in July 1994 visualized a 
moderate degree of levoscoliosis of the lumbar spine, 
although interspaces appeared to be well preserved and the 
sacroiliac joints and bony density appeared normal.  However, 
X-rays of the lumbar spine in August 1999 were interpreted as 
unremarkable, and scoliosis of the thoracic spine was the 
diagnosis when the veteran was examined by VA in June 2000.  

However, private X-rays of the pelvis and lumbar spine in 
March 2002 showed that the right iliac crest was eight 
millimeters lower than the left and that there was an 11-
degree levoscoliotic curvature in the lumbar spine with its 
apex overlying the inferior aspect of L-3 on the lateral 
projection.  On the lateral projection, Ferguson's angle 
measured 61 degrees, and the 3rd lumbar perpendicular fell 36 
millimeters anterior to the anterior sacral promontory.  
Private X-rays of the pelvis and lumbar spine taken in May 
2002, while the veteran was wearing a 3/8-inch lift in the 
right shoe, showed that the right iliac crest was 4 
millimeters less than on the left.  A vertical line drawn 
through mid-portion of L-3 fell 32 millimeters anterior to 
the sacrum.  The lumbosacral angle measured 52 degrees.  
There were 16 degrees of scoliosis of the lumbar spine with 
convexity to the left at the level of the L-3.  There were 31 
degrees of scoliosis of the lower thoracic spine with 
convexity to the right at the level of the disc spaces of T9-
10.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Where the preservice disability underwent an increase in 
severity during service, clear and unmistakable evidence is 
required to rebut the presumption of aggravation.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  See Routen v. Brown, 10 Vet. App. 183, 187 (1997); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (presumption of 
aggravation is applicable only if the preservice disability 
underwent an increase in severity during service).  

The record discloses no competent medical opinion to show 
that any current lumbar spine scoliosis was aggravated during 
any period of service.  Although the veteran experienced a 
few episodes of low back pain during service, temporary or 
intermittent flare-ups during service of a preexisting 
disability are not considered aggravation of the disability 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 
(1996).  There is no evidence to show that the veteran's 
scoliosis was any worse following either period of service 
than it was when she entered on duty.  

The only competent medical opinion of record is against the 
claim.  In October 2000, the VA orthopedic examiner stated 
that the veteran's current problems from scoliosis were not 
felt to be significant.  The examiner concluded after a 
review of the record that the scoliosis was not aggravated by 
service and that any current problems she might be 
experiencing represented "more or less a normal progression 
of the disease."  Consideration has been given to the 
request for another examination.  However, there is no basis 
for concluding that this examination was inappropriate.  The 
physician had the opportunity to examined the veteran and 
review all the medical records of file before rendering his 
competent medical opinion.  

It is important to note that this opinion does not establish 
an increase in severity of the scoliosis during service; the 
opinion indicates only that the veteran's current problems 
from scoliosis represent the natural progress of the 
condition since service.  The evidence of record is devoid of 
any showing of a permanent advancement of the pathology 
during either period of service and thus of a basis for 
concluding that service connection is warranted on the basis 
of the aggravation of the preexisting lumbar spine 
disability.  It follows that the claim for service connection 
for a disability of the lumbar spine must be denied.  


ORDER

Service connection for lumbar spine disability is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

